NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the Federal Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURAND, INC., CEPHALON, INC.,
AND ANESTA AG,
Plain.tiffs-Cross AppelZants,
V.
MYLAN PHARMACEUTICALS INC.
AND MYLAN INC.,
Defendo:nts-Appellants,
AND
BARR LABORATORIES, INC. TEVA
PHARMACEUTICALS USA, INC., and TEVA
PHARMACEUTICAL INDUSTRIES, LTD.,
Defendan,ts-Appellees.
2011-1399, -1409
Appea1s from the United States District C0urt for the
District of De1aware in case n0. 09-MD-2118, Judge Sue
L. R0bins0n.

EUsAND v. MYLAN 2
ON MOTION
Before GA,JARsA, MAYER, and PRosT, Circuit Ju,dges.
GAJARSA, Circuit Ju,dge.
0 R D E R
Mylan Pharmaceuticals Inc. et al. @/Iylan) move for a
stay, pending appeal, of the injunction entered by the
United States District Court for the District of Delaware
on l\/fay 24, 2011. Eurand, Inc. et al. oppose. Mylan
replies
The power to stay an injunction pending appeal is
part of a court’s "‘traditiona1 equipment for the admini-
stration of justice.”’ Nken v. H0lder, 129 S.Ct. 1749, 1757
(2009) (citing Scripps-H0ward Radio, Inc. tv. FCC, 316
U.S. 4, 9-10 (1942)). A stay, however, is not a matter of
right but instead an exercise of judicial discretion Nken,
129 S.Ct at 1761. The party requesting a stay bears the
burden of showing that the circumstances justify an
exercise of that discretion based on consideration of four
fact0rs, the first two of which are the most critical: (1)
whether the stay applicant has made a strong showing
that he is likely to succeed on the merits; (2) whether the
applicant will be irreparably injured absent a stay; (3)
whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where
the public interest lies. Hilt0n v. Braun,skill, 481 U.S.
77O, 776 (1987).
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that Mylan has met their
burden to obtain a stay, pending appeal, of the district
cou_rt’s injunction in part. We deem it proper to stay the
injunction as to Paragraph 3 of the Injunction Order only.

3 EURAND V. MYLAN
lV[y1an’s motion to stay the remainder of the injunction
provisions is denied.
Accordingly,
IT ls ORDEaED THAT:
The motion for a stay is granted in part.
FOR THE COURT
"n’““ 7 2011 /s/ Jan Horba1y
Date J an Horbaly
C1erk
cc: James H. Wallace, Jr., Esq. ~
William J. Marsden, Jr., Esq. lLED ma
George C. Lombardi, Esq. a'sil~lgtfEEl?d\lF{llEf3LlflT
319 JuL 07 2011
.IAN HfJR-BAL‘l
CLERK